DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 05 January 2022 has been entered in full.  Claims 1, 6, 7, 9, 34-36, 38, 39, 45, and 46 are amended.  Claims 2-5, 8, 10-16, 20-25, 28-33, 37, and 40-44 are cancelled.
Claims 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09 August 2021.
Claims 1, 6, 7, 9, 17-19, 26, 27, 34-36, 38, and 39 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is noted that several references have been crossed off of the IDS because they were previously considered and cited by the Examiner on the PTO-892 mailed 13 October 2021.

Sequence Compliance
The Applicant’s response to the Sequence Listing Requirements under 37 CFR §1.821 (05 January 2022) has been considered and is found persuasive.  Therefore, the requirements set forth in the Non-Final Rejection of 13 October 2021 are withdrawn.
Withdrawn Objections and/or Rejections
1.	The objections to claims 9, 34-36, 38, and 39 as set forth at page 3 of the previous Office Action of 13 October 2021 are withdrawn in view of the amended claims (05 January 2022).
2.	The rejections of claims 1, 2, 4, 6, 7, 9, 17-19, 27, 35, 36, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at pages 4-5 of the previous Office Action of 13 October 2021 are withdrawn in view of the amended and cancelled claims (05 January 2022).
3.	The rejection of claims 2, 4, 6, and 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth at page 6 of the previous Office Action of 13 October 2021 is withdrawn in view of the amended and cancelled claims (05 January 2022).
4.	The rejection of claims 25 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (WO 2017/004022) as set forth at page 7 of the previous Office Action of 13 October 2021 is withdrawn in view of cancelled claim 25 and amended claim 34 (05 January 2022).  Specifically, Lin et al. do not teach introducing into an effector cell a polynucleotide encoding a chimeric polypeptide comprising a chimeric antigen receptor (CAR) or a recombinant T-cell receptor (TCR).
5.	The rejection of claims 2, 4, 25 under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2017/004022) and Sadelain et al. (Cancer Discovery 3(4): 388-389, 2013) is withdrawn in response to Applicant’s cancellation of these claims.

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 6, 7, 9, 17-19, 26, 27, 34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2017/004022) and Sadelain et al. (Cancer Discovery 3(4): 388-389, 2013).  The basis for this rejection is set forth for claims 1, 2, 4, 6, 7, 9, 17-19, 25, 26, 27, 34, 35, and 38 at pages 7-10 of the previous Office Action of 13 October 2021 and is recited herein below for convenience.
	Lin et al. teach a degron fusion protein comprising (a) a polypeptide of interest; (b) a degron; (c) a protease; and (d) a cleavable linker that is located between the polypeptide of interest and the degron (page 2, lines 18-28; page 3; page 7, lines 5-8).  Lin et al. indicate that the polypeptide of interest may be a receptor (page 4, lines 17-18).  Lin et al. also disclose a polynucleotide encoding the fusion protein and a host cell comprising the polynucleotide (page 4, lines 24-33 through page 5, lines 1-20).  Lin et al. teach a method of controlling production of a polypeptide of interest, comprising (a) transforming a host cell with a recombinant polynucleotide encoding a degron fusion protein; (b) culturing the transformed host cell under 
	Lin et al. do not teach that the polypeptide of interest (i.e., a receptor) in the degron fusion protein is a chimeric antigen receptor (CAR).
	Sadelain et al. teach that CARs are recombinant receptors for antigen, which, in a single molecule, redirect the specificity and function of T-cells and other immune cells (page 388, column 1, 1st paragraph; page 388, column 2).  Sadelain et al. further state that the general premise for their use in cancer immunotherapy is to rapidly generate tumor-targeted T-cells, wherein the T-cells acquire supraphysiologic properties and act as living drugs (page 388, column 1, 1st paragraph through column 2).  Sadelain et al. review various antigens targeted by CARs, including CD19, CD22, CD33, CD38, and EGFRvIII (page 390, Table 1).  Sadelain et al. teach that the two main safety concerns with CARs are the targeted destruction of normal tissues and cytokine storms associated with large-scale immune responses (page 394, column 1, last st paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the degron fusion protein comprising (a) a polypeptide of interest (such as a receptor); (b) a degron; (c) a protease; and (d) a cleavable linker that is located between the polypeptide of interest and the degron as taught by Lin et al. by utilizing a CAR for the polypeptide of interest as taught by Sadelain et al.  The person of ordinary skill in the art would have been motivated to make that modification because (i) CARs are recombinant receptors for antigens; (ii) solutions are needed to control CAR engineered T-cells in case of excessive response (i.e., destruction of normal tissues and cytokine storms) (see Sadelain et al. (page 394); and (iii)  the fusion protein constructs and methods of Lin et al. pertain to “controlling the production of proteins” (Lin et al., page 1, lines 12-17; page 55).  The person of ordinary skill in the art reasonably would have expected success because Lim et al. demonstrate that their degron fusion construct allows for reversible and dose-dependent shutoff of various proteins (including a glutamate receptor) in multiple cell types (Lin et al., page 31, lines 22-33; pages 56-58; page 61, lines 1-17).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.	

Applicant’s arguments have been fully considered but are not found to be persuasive.  First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, Lin et al. teach a degron fusion protein comprising (a) a polypeptide of interest; (b) a degron; (c) a protease; and (d) a cleavable linker that is located between the polypeptide of interest and the degron (page 2, lines 18-28; page 3; page 7, lines 5-8).  Lin et al. clearly indicate that the polypeptide of interest in the degron fusion protein may be a receptor (page 4, lines 17-18; page 32, lines 26-27).  Although Lin et al. do not teach any examples that apply the SMASh technology to CARs or TCRs, Lin et al. successfully apply the technology to a variety of protein types, including a GluRIIA glutamate receptor (page 61, 1st paragraph; Figure 4B).  Therefore, the person of ordinary skill in the art would have been motivated to modify the degron fusion protein comprising (a) a polypeptide of 
Lastly, regarding Applicant’s argument that Lin et al. also fails to apply SMASh technology to cancer immunotherapy that includes administering a protease inhibitor post-infusion to a patient that has received allogeneic T-cell therapy (e.g., for activating or inactivating CAR/TCR function, as recited in currently amended claims 34 and 36), Applicant is arguing limitations that are not present in the instant claims.  Lin et al. teach a method of controlling production of a polypeptide of interest, comprising (a) transforming a host cell with a recombinant polynucleotide encoding a degron fusion protein; (b) culturing the transformed host cell under conditions whereby the fusion protein is expressed; and (c) contacting the cell with a protease inhibitor that inhibits the protease of the fusion protein when production of the polypeptide of interest is no longer desired (page 6, lines 18-25; page 11, lines 8-15; Figure 1A).  Lin et al. disclose that the protease in the fusion protein is NS3 or NS4A, which can be controlled with protease inhibitors, including simeprevir, danoprevir, and asunaprevir (page 3, lines 3-7; page 7, lines 5-8; pages 34-36).  Although Lin et al. do not disclose that the receptor sequence in the degron fusion protein is a chimeric antigen receptor (CAR) or T-cell receptor (TCR) (as the rejection relies upon Sadelain et al. for this limitation), Lin et al. clearly teach the four steps recited in instant claim 34.

	Applicant’s arguments have been fully considered but are not found to be persuasive. Although Applicant argues that there is no motivation to combine the references (particularly Sadelain et al.), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Meanwhile, Sadelain et al. teach the chimeric antigen receptors and corresponding targeted antigens at the time of publication (see Table 1).  Sadelain et al. teach that the two main safety concerns with CARs are the targeted destruction of normal tissues and cytokine storms associated with large-scale immune responses (page 394, column 1, last paragraph through column 2).  Sadelain et al. disclose that solutions are emerging to improve CAR safety, such as using suicide genes as a mechanism to eliminate an excessive response (page 394, column 2, last paragraph).  However, Sadelain et al. report that the drawbacks to this approach are that it is reactive, not preventative, and that active T-cells will be eliminated, possibly curtailing the therapy (page 394, column 2, last paragraph).  Sadelain et al. teach that the design of T cells that are effective, highly tumor specific, and regulated in their maximal accumulation and activation will represent a valuable advance for the use of CARs (page 395, column 1, 1st paragraph).
Therefore, the person of ordinary skill in the art would have been motivated to modify the degron fusion protein comprising (a) a polypeptide of interest (such as a receptor); (b) a degron; (c) a protease; and (d) a cleavable linker that is located between the polypeptide of interest and the degron as taught by Lin et al. by utilizing a CAR for the polypeptide of interest as taught by Sadelain et al. because (i) CARs are recombinant receptors for antigens; (ii) solutions are needed .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
Claims 1, 6, 7, 9, 17-19, 26, 27, 34, 35, and 38 are rejected.  Claims 36 and 39 are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
28 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647